  

Case 1:18-mc-00596-AT Document 56 Filed 02/14/19 Paggsgf;gmqy
DOC\JMENT

 

 

  

DOC lt
UNITED STATES DISTRICT COURT

FOR THE SOUTHERN DISTRICT OF NEW YORK

 

 

 

NATIONAL LABOR RELATIONS BOARD,
Applicant,
v.

Misc. No. 18-MC-596 (AT)

R&S WASTE SERVICES, LLC, WASTE
SERVICES, INC., and ECSI AMERICA, INC.

Respondents.

WVVVVVVVVVVV

 

ORDER

Upon consideration of the National Labor Relations Board’s Motion, and there being good
cause, it is hereby

ORDERED that the Pre-Judgment Writ of Attachment [ECF No. ll] is hereby
VACATED.

ORDERED that the Protective Restraining Order [ECF No. lO] is hereby STAYED as
applicable to Respondent Waste Services, Inc., subject to reinstatement upon motion by the
Board, should circumstances so warrant

The Protective Restraining Order remains undisturbed as it applies to Respondents R&S

Q/Q»

ANALISA TORRES
UNITED STATES DISTRICT JUDGE

Waste Services, LLC and ECSI America, Inc.

 

Dated this 14 day of February, 2019.

BLECTRON|CALLY FILED

, 2/14/2019

______
---

